SYSTEM AND METHOD FOR REPAIRING A COMPOSITE STRUCTURE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for reconsideration filed November 14, 2021, was received.  Claims 1, 3, and 20 were amended.  Claim 22 was added.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 10, line 2, after the second instance of “through” insert –the–.
Authorization for this examiner’s amendment was given in an interview with Alan Dawson Lightfoot on November 18, 2021.

Claim Objections
The objection to claim 1 is withdrawn because claim 1 has been amended to correct informalities.

Claim Rejections—35 USC §102
The rejections under 35 U.S.C. 102(a)(1) of claims 1-2 and 4 as being anticipated by Moore (US 3,743,440) are withdrawn because independent claim 1 has been amended.

Claim Rejections—35 USC §103
The rejections under 35 U.S.C. 103 of claims 3, 5-8, 12, and 15-20 as unpatentable over Moore and additional references are withdrawn because independent claims 1 and 20 have been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable for incorporating the allowable subject matter indicated in the Office action issued September 3, 2021.  The prior art does not teach a method of repairing a composite structure as claimed, and particularly wherein an expanded adhesive (distinct from the injected foam) is disposed between a spar and the void space; or comprising the combination of performing a nondestructive evaluation to identify the void space, applying masking tape around an area of the first outer component associated with the identified void space, vacuum cleaning the void space, and removing paint from the area of the first outer component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745